 


110 HR 6529 IH: Maximize Offshore Resource Exploration Act of 2008
U.S. House of Representatives
2008-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6529 
IN THE HOUSE OF REPRESENTATIVES 
 
July 17, 2008 
Mr. Calvert (for himself, Mr. Burton of Indiana, Mr. Carter, Mr. Doolittle, Mr. Gallegly, Mr. Herger, Mr. Kanjorski, Mr. Latta, Mr. Lewis of California, Mr. Daniel E. Lungren of California, Mr. McKeon, Mr. Nunes, Mr. Radanovich, Mr. Rohrabacher, and Mr. Dreier) introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To greatly enhance the Nation’s environmental, energy, economic, and national security by terminating long-standing Federal prohibitions on the domestic production of abundant offshore supplies of oil and natural gas, and for other purposes. 
 
 
1.Short title This Act may be cited as the Maximize Offshore Resource Exploration Act of 2008 or the MORE Act of 2008 . 
2.Termination of prohibitions on expenditures for, and withdrawals from, offshore oil and gas leasing 
(a)Prohibitions on expendituresAll provisions of Federal law that prohibit the expenditure of appropriated funds to conduct oil and natural gas leasing and preleasing activities for any area of the Outer Continental Shelf shall have no force or effect with respect to such activities. 
(b)Revocation withdrawalsAll withdrawals of Federal submerged lands of the Outer Continental Shelf from leasing, including withdrawals by the President under the authority of section 12(a) of the Outer Continental Shelf Lands Act (43 U.S.C. 1341(a)), are hereby revoked and are no longer in effect with respect to the leasing of areas for exploration for, and development and production of, oil and natural gas. 
3.Outer Continental Shelf oil and natural gas leasing programThe Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) is amended by inserting after section 9 the following: 
 
10.State approval requirement with respect to oil and natural gas leasing 
(a)In generalThe Secretary may not issue any lease authorizing exploration for, or development of, oil and natural gas in any area of the outer Continental Shelf that is located within 25 miles of the coastline of a State unless the State has enacted a law approving of the issuance of such leases by the Secretary. 
(b)State approval permanentRepeal of such a law by a State shall have no effect for purposes of subsection (a).  . 
4.Sharing of revenues 
(a)In generalSection 8(g) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(g)) is amended— 
(1)in paragraph (2) by striking Notwithstanding and inserting Except as provided in paragraph (6), and notwithstanding; 
(2)by redesignating paragraphs (6) and (7) as paragraphs (7) and (8); and 
(3)by inserting after paragraph (5) the following: 
 
(6)Royalties under qualified oil and gas leases 
(A)In generalExcept as provided in subparagraph (B), of amounts received by the United States as royalties under any qualified oil and gas lease on submerged lands that are located within the seaward boundaries of a State established under section 4(a)(2)(A)— 
(i)25 percent shall be deposited in the general fund of the Treasury; and 
(ii)75 percent shall be paid to the States that are producing States with respect to those submerged lands. 
(B)Lease tracts within 25 miles of the coastlineOf amounts received by the United States as royalties under any qualified oil and gas lease on submerged lands that are located within 25 miles of the coastline of a State and within the seaward boundaries of a State established under section 4(a)(2)(A)— 
(i)10 percent shall be deposited in the general fund of the Treasury; and 
(ii)90 percent shall be paid to the States that are producing States with respect to those submerged lands. 
(C)Leased tract that lies partially within the seaward boundaries of a StateIn the case of a leased tract that lies partially within the seaward boundaries of a State, the amounts of royalties from such tract that are subject to subparagraph (A) or (B), as applicable, with respect to such State shall be a percentage of the total amounts of royalties from such tract that is equivalent to the total percentage of surface acreage of the tract that lies within such seaward boundaries. 
(D)DefinitionsIn this paragraph: 
(i)Adjacent StateThe term adjacent State means, with respect to any program, plan, lease sale, leased tract or other activity, proposed, conducted, or approved pursuant to the provisions of this Act, any State the laws of which are declared, pursuant to section 4(a)(2), to be the law of the United States for the portion of the outer Continental Shelf on which such program, plan, lease sale, leased tract, or activity appertains or is, or is proposed to be, conducted. 
(ii)Adjacent zoneThe term adjacent zone means, with respect to any program, plan, lease sale, leased tract, or other activity, proposed, conducted, or approved pursuant to the provisions of this Act, the portion of the outer Continental Shelf for which the laws of a particular adjacent State are declared, pursuant to section 4(a)(2), to be the law of the United States. 
(iii)Producing StateThe term producing State means an Adjacent State having an adjacent zone containing leased tracts from which are derived royalties under a lease under this Act. 
(iv)StateThe term State includes Puerto Rico and the other territories of the United States. 
(v)qualified oil and gas leaseThe term qualified oil and gas lease means a lease under this Act granted after the date of the enactment of the Maximize Offshore Resource Exploration Act of 2008 that authorizes development and production of oil and natural gas and associated condensate. 
(E)ApplicationThis paragraph shall apply to royalties received by the United States after September 30, 2008. . 
(b)Establishment of State seaward boundariesSection 4(a)(2)(A) of the Outer Continental Shelf Lands Act (43 U.S.C. 1333(a)(2)(A)) is amended in the first sentence by striking , and the President and all that follows through the end of the sentence and inserting the following: . Such extended lines are deemed to be as indicated on the maps for each Outer Continental Shelf region entitled Alaska OCS Region State Adjacent Zone and OCS Planning Areas, Pacific OCS Region State Adjacent Zones and OCS Planning Areas, Gulf of Mexico OCS Region State Adjacent Zones and OCS Planning Areas, and Atlantic OCS Region State Adjacent Zones and OCS Planning Areas, all of which are dated September 2005 and on file in the Office of the Director, Minerals Management Service. The preceding sentence shall not apply with respect to the treatment under section 105 of the Gulf of Mexico Energy Security Act of 2006 (title I of division C of Public Law 109–432) of qualified outer Continental Shelf revenues deposited and disbursed under subsection (a)(2) of that section.. 
 
